NO. 07-04-0402-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                       MAY 4, 2005

                          ______________________________

            ELIZABETH A. FIDDLER AND BARRY FIDDLER, APPELLANTS

                                            V.

             JAMES D. JACKSON, JR. MD.; ADVANCED SURGERY
           GROUP, P.L.L.C.; PALESTINE PRINCIPAL HEALTHCARE
            LIMITED PARTNERSHIP D/B/A PALESTINE REGIONAL
     MEDICAL CENTER; AND PALESTINE-PRINCIPAL G.P., INC., APPELLEES
                  _________________________________

            FROM THE 369TH DISTRICT COURT OF ANDERSON COUNTY;

         NO. XXX-XX-XXXX; HONORABLE DEBORAH OAKES EVANS, JUDGE
                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       On May 2, 2005, appellants filed an Unopposed Motion to Dismiss Appeal. No

decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith. Tex. R. App. P. 42.1. All costs incurred are adjudged against the party incurring

the same.

                                                 James T. Campbell
                                                     Justice